Citation Nr: 1204981	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-34 691	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for right elbow disability.

2. Entitlement to an effective date earlier than September 17, 2007, for the grant of service connection for right elbow disability.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1989 to October 1992, including service in Operation Just Cause for which he was awarded the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In his Substantive Appeal submitted in October 2008, the Veteran indicated that he wanted a hearing before the Board at the RO.  A hearing was scheduled for February 2011, but the Veteran failed to appear.  A review of the claims file shows that the address on file for the Veteran at the RO was no longer accurate and he had therefore not received notice of the scheduled hearing.

In December 2011, the Board sent the Veteran a letter, mailed to an updated address, in order to clarify his intent for a hearing.  In January 2012, the Veteran responded and he requested the opportunity to appear at a hearing before the Board at his local RO.  The Veteran now resides in Ohio. 








To ensure procedural due process, this case is REMANDED for the following action:


Schedule the Veteran for a hearing before the Board at the VA Regional Office which is most convenient to his current residence in Ohio.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




